Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
	Regarding eligibility, in the examiner’s interpretation the other claim elements beyond the abstract idea modify the idea in an unconventional manner such that the claims amount to significantly more than just the abstract idea.  In particular, the operator and mobility policy engine computing devices use trip-related information along with historical and real-time condition information related to a target policy objective along a route of travel to provide tax or subsidy information to an operator to incentivize or discourage travel along a particular route, and this is considered to be an unconventional manner for achieving a target policy objective related to travel. 
Regarding novelty and obviousness, the closest prior art (Sworski, US 2020/0202453) discloses many of the recited features of the claimed invention, but it does not show all of them.  In particular, Sworski fails to teach a mobility policy engine computing device receiving trip-related information along with historical and real-time condition information related to a target policy objective along a route of travel, determining by the mobility policy engine computing device a tax or subsidy associated with a trip to incentivize or discourage travel along a particular route, and providing via a communications interface information indicative of the tax or subsidy to the operator computing device.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627             




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627